Citation Nr: 0702240	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-10 532A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for hypertensive 
vascular disease.

3.  Entitlement to service connection for a chronic lower 
intestinal disorder, claimed as Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to service connection for bronchial asthma, 
hypertensive vascular disease, and a chronic lower intestinal 
disorder (claimed as Crohn's disease).


FINDINGS OF FACT

On November 21, 2006, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant requesting to withdraw his appeal of the 
January 2004 rating decision that denied his claims for VA 
compensation for asthma, hypertension, and Crohn's disease.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  On November 21, 2006, the Board received 
written correspondence from the appellant, which contained 
language specifically withdrawing his appeal of the January 
2004 rating decision that denied his claims for service 
connection for asthma, hypertension, and Crohn's disease.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is therefore 
dismissed.


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


